 

Exhibit 10.1

August 10, 2010

Unilens Corp. USA

10431 72nd Street North

Largo, FL 33777

Dear Michael Pecora:

The purpose of this letter “Confirmation” is to confirm the terms and conditions
of the Swap Transaction entered into between Regions Bank (‘Regions Bank’) and
Unilens Corp. USA (‘Counterparty’) on the Trade Date specified below (the ‘Swap
Transaction’). This letter agreement constitutes a ‘Confirmation’ as referred to
in the Master Agreement specified below.

The definitions and provisions contained in the 2006 ISDA Definitions published
by the International Swaps and Derivatives Association, Inc. (the “Definitions”)
are incorporated into this Confirmation. In the event of any inconsistency
between those definitions and provisions and this Confirmation, this
Confirmation will govern. This Confirmation constitutes a “Confirmation” as
referred to in, and supplements, forms part of and is subject to, the ISDA
Master Agreement dated as of January 15, 2010, as amended, and supplemented from
time to time (“the Agreement”), between Unilens Corp. USA and Regions Bank. All
provisions contained in the Agreement govern this Confirmation except as
expressly modified below.

The terms of this particular Swap Transaction to which this Confirmation relates
are as follows:

 

Notional Amount:

   USD $5,300,000.00 subject to amortization as set forth in Schedule A attached
hereto.

Trade Date:

   August 06, 2010

Effective Date:

   August 19, 2010

Termination Date:

   January 19, 2015    Subject to adjustment in accordance with the Following
Business Day Convention Fixed Amounts:   

Fixed Rate Payer:

   Counterparty

Fixed Rate Payer Payment Dates:

   The 19th day of every month, commencing on September 19, 2010 up to and
including the Termination Date, with no adjustment to period end dates, subject
to adjustment in Accordance with the Following Business Day Convention.

 

18



--------------------------------------------------------------------------------

Fixed Rate:

   1.41000%

Fixed Rate Day Count Fraction:

   Act/360 Floating Amounts:   

Floating Rate Payer:

   Regions Bank

Floating Rate Payer Payment Dates:

   The 19th day of every month, commencing on September 19, 2010 up to and
including the Termination Date, with no adjustment to period end dates, subject
to adjustment in Accordance with the Following Business Day Convention.

Floating Rate for Initial Compounding Period:

   To Be Determined

Floating Rate Option:

   USD-LIBOR-BBA

Designated Maturity:

   1 Month

Floating Rate Spread:

   None

Floating Rate Day Count Fraction:

   Act/360

Reset Dates:

   The first day of each Calculation Period.

Method of Averaging:

   Not Applicable

Compounding:

   Not Applicable

Compounding Dates:

   Not Applicable

Business Days:

   New York and London

Business Day Convention:

   Following

Calculation Agent:

   Regions Bank Account Details:    Payments to Regions Bank:   

Fed Routing Number:

   062-005-690

Account Number:

   1410010009000

Attention:

   Treasury Operations Payments to Counterparty:   

Fed Routing Number:

   063-104-668

Account Name:

   Unilens Corp. USA

Account Number:

   0123277386 Offices:   

Regions Bank:

   PO Box 10247    Birmingham, AL 35202    Mail Code BH11703B

Phone:

   205-264-7410

Fax:

   205-264-7087

 

19



--------------------------------------------------------------------------------

 

Other Provisions:

By executing below, the parties hereby agree that Unilens Vision Sciences, Inc.,
a Delaware corporation is a party to the Transaction evidenced hereby and is an
entity constituting “Party B” for purposes of the Agreement.

The Counterparty has consulted, to the extent it has deemed necessary, with its
legal, tax and financial advisors regarding its decision to enter into the Swap
Transaction and has had an opportunity to ask questions of, and has obtained all
requested information from, Regions Bank concerning the Swap Transaction. The
Counterparty has made its own independent decision to enter into the Swap
Transaction based upon its own judgment, with full understanding of the
economic, legal and other risks associated with the Swap Transaction (which
risks it is willing to assume) and is entering into the Swap Transaction without
relying upon any advice (oral or written) or projections of Regions Bank. The
Counterparty understands that Regions Bank is relying on the statements made by
the Counterparty in this paragraph in entering into the Swap Transaction.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

 

Regards, REGIONS BANK By:  

/s/ Carl Taube

  Carl Taube   Vice President Accepted and confirmed as of the date first
written: UNILENS CORP. USA

/s/ Michael Pecora

By:   Michael Pecora Title:   UNILENS VISION SCIENCES, INC.

/s/ Michael Pecora

By:   Michael Pecora Title:  

 

20